          Case 2:18-cv-00138-SM Document 70 Filed 10/30/20 Page 1 of 3


BECK LAW OFFICES
Larry Beck
Will Murphy
8884 North Government Way, Suite D
P.O. Box 1390
Hayden, ID 83835-1390
Telephone: (208) 772-4400
Facsimile: (208) 772-7243
larry@becklawidaho.com
Idaho State Bar No. 3751
Attorneys for Plaintiff

DANIEL SOUMAS AND VALERIE
SOUMAS, husband and wife,                          Case No.: 2:18-CV-00138-SM
     Plaintiffs,
     v.                                        COUNSELS’ SECOND COMBINED
                                               STATUS REPORT RE SETTLEMENT
KOOTENAI COUNTY, IDAHO, a                      PROGRESS AFTER MEDIATION
political subdivision of the State of Idaho;
and BEN WOLFINGER, Sheriff of
Kootenai County, Idaho, in both his official
and individual capacities.
                Defendants.


       COMES NOW the above-entitled Plaintiffs’ counsel, Larry Beck and Will Murphy, of

Beck Law Offices, Hayden, Idaho, and the above-entitled Defendants’ counsel, Bentley G.

Stromberg, of Clements, Brown & McNichols, P.A., Lewiston, Idaho, and hereby jointly file with

the Court COUNSELS’ SECOND COMBINED STATUS REPORT RE: SETTLEMENT

PROGRESS AFTER MEDIATION.

       As reported to the Court previously, the parties were working on resolving some

complicated language to be included in the Release Agreement. The parties have resolved those

issues, and a Release Of All Claims Agreement has been fully executed. The consideration will

be exchanged by Friday, November 6, 2020. The Stipulation and proposed Order for Dismissal

will be filed with the Court on November 6, 2020. Therefore, the parties’ understanding is that

this case will be dismissed when the Court enters the Order of Dismissal on or shortly after

November 6, 2020.
PLAINTIFFS’ SECOND COMBINED STATUS REPORT RE SETTLEMENT
PROGRESS AFTER MEDIATION                                                                          1
        Case 2:18-cv-00138-SM Document 70 Filed 10/30/20 Page 2 of 3


           DATED this 30th day of October, 2020.

           BECK LAW OFFICES

     BY:   ________/S/___________________
           Lawrence R. Beck
           Attorney for Plaintiffs



           DATED this 30th day of October, 2020.

           CLEMENTS, BROWN & MCNICHOLS, P.A.

     BY:   ________/S/___________________
           Bentley G. Stromberg
           Attorney for Defendants




PLAINTIFFS’ SECOND COMBINED STATUS REPORT RE SETTLEMENT
PROGRESS AFTER MEDIATION                                               2
         Case 2:18-cv-00138-SM Document 70 Filed 10/30/20 Page 3 of 3


                             CERTIFICATE OF DELIVERY

              I HEREBY CERTIFY that on the 30th day of October , 2020, I electronically filed
      the foregoing with the Clerk of the Court using the CM/ECF system which sent a Notice of
      Electronic Filing to the following person:

      Bentley G. Stromberg
      Clements, Brown & McNichols, P.A.
      321 13th Street
      Post Office Box 1510
      Lewiston, ID 83501
      Fax No.: (208) 746-0753
      bstromberg@clbrmc.com
      cmoore@clbrmc.com


      BECK LAW OFFICES

By:          /S/ Larry Beck
      Larry Beck
      Attorney for Plaintiffs
      Beck Law offices
      8884 N. Gov’t Way, STE D
      Hayden, ID 83835
      Tel: 208 772-4400
      Fax: 208772-7243
      larry@becklawidaho.com




PLAINTIFFS’ SECOND COMBINED STATUS REPORT RE SETTLEMENT
PROGRESS AFTER MEDIATION                                                                     3
